Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10, 11, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20150121108) in view of Gillian (US 20170097413) and Zhao (US 20180211024).
Regarding claim 1 an electronic device (fig. 1), comprising: 
a display (fig. 1 display 114), [[a radar]] system, implemented at least partially in hardware (Abstract, fig. 1), configured to: 
provide a [[radar]] field ([0004] Techniques and apparatuses for sensor-based near-field communication);  
sense reflections from a user in the [[radar]] field ([0028] Sensors 126 enable computing device 102 to sense various properties, variances, stimuli, or characteristics of an environment in which computing device 102 operates); 
analyze the reflections from the user in the [[radar]] field ([0076]); and  
provide, based on the analysis of the reflections, [[radar]] data; one or more computer processors (fig. 1, itens 110, 146); and one or more computer-readable media ([0035]) having instructions stored thereon that, responsive to execution by the one or more computer processors, implement a [[radar-based]] awareness manager configured to: maintain the electronic device in a dormant mode ([0018] also see fig. 1, item 508); 
determine, based on a first subset of the [[radar]] data, a presence of the user within a recognition zone of the electronic device; responsive to determining the presence of the user within the recognition zone, cause the electronic device to enter an aware mode in which the display presents a first visual element that indicates a first status of the electronic device (fig. 6, item 602 through item 606 [0072] –[0076]);
 detect, based on a second subset of the [[radar]] data, a user action that is categorized as an indication of a user intent to interact with the electronic device ([0077]); 
Agrawal does not expressly teach radar field and radar data
responsive to detection of the user action that is categorized as an indication of the user intent to interact with the electronic device, cause the electronic device to prepare an authentication system to perform an authentication process; cause the prepared authentication system to perform, based on a trigger event, the authentication process on the user; and responsive to the user being authenticated, cause the electronic device to enter an active mode.
However, Gillian teach radar field and radar data
responsive to detection of the user action that is categorized as an indication of the user intent to interact with the electronic device, cause the electronic device to prepare an authentication system to perform an authentication process; cause the prepared authentication system to perform, based on a trigger event, the authentication process on the user; and responsive to the user being authenticated, cause the electronic device to enter an active mode ([0108] –[0112] and fig. 10).
At the time of invention, it would have been obvious to one of the ordinary skilled in the art to combine Agrawal in light of Gillian teaching so that it may include radar field and radar data
responsive to detection of the user action that is categorized as an indication of the user intent to interact with the electronic device, cause the electronic device to prepare an authentication system to perform an authentication process; cause the prepared authentication system to perform, based on a trigger event, the authentication process on the user; and responsive to the user being authenticated, cause the electronic device to enter an active mode.
The motivation is to provide apparatuses and techniques for radar-enabled sensor fusion.
Agarwal is silent on the user action including one or more of the user making: 
a turn toward or away from the electronic device; a move toward or away from the electronic device; a lean toward the electronic device; a look at the electronic device; or a reach gesture toward the electronic device without a touch to the electronic device;
However, Zhao teaches the user action including one or more of the user making: 
a turn toward or away from the electronic device; 
a move toward or away from the electronic device; a lean toward the electronic device; 
a look at the electronic device (fig. 3, is the user’s face detected? YES); or 
a reach gesture toward the electronic device without a touch to the electronic device;
At the time of invention, it would have been obvious to one of the ordinary skilled in the art to combine Agrawal in light of Zhao teaching so that it may include on the user action including one or more of the user making: 
a turn toward or away from the electronic device; a move toward or away from the electronic device; a lean toward the electronic device; a look at the electronic device; or a reach gesture toward the electronic device without a touch to the electronic device;
The motivation is to provide a mobile device is configured to automatically lock based on determining that a user's face is no longer present in images captured by the device's built-in camera.

Regarding claim 6 Agrawal in view in Gillian teach wherein the authentication system is associated with a camera and a facial recognition module, and preparing the authentication system to perform the authentication process comprises: causing the camera to enter a state in which the camera can capture an image; and causing the facial recognition module to enter a state in which the facial recognition module can use the captured image to authenticate the user (Gillian: [0112] a motion-based power state application that awakes the device in response to movement may also authenticate a user and unlock the device based on enhanced sensor data that includes motion data and a surface feature of the user's facial structure).
Claim 9 is canceled.
Regarding claim 10 Agrawal teach wherein the trigger event is at least one of: a change in user location; a change in an orientation of the electronic device; or an explicit touch input ([0022] Authenticator 118 manages authentication, security, and/or cryptographic operations of computing device 102 … display may be associated with, or include, a touch sensitive input device (e.g., touch-screen) through which user input is received).
Regarding claim 11 Agrawal in view in Gillian teach wherein the first subset of the radar data (Gillian: radar sensor 120) and the second subset of radar data are based on reflections from the user in the radar field at separate times ([0035] A radar field provided by the radar-emitting element 122 can be a small size, such as zero or one millimeters to 1.5 meters, or an intermediate size, such as one to 30 meters. It is to be appreciated that these sizes are merely for discussion purposes, and that any other suitable size or range of radar field can be used. For example, when the radar field has an intermediate size, the radar sensor 120 can be configured to receive and process reflections of the radar field to provide large-body gestures based on reflections from human tissue caused by body, arm, or leg movements).

Regarding claim 12 the limitations are similar to the limitations of claim 1 so rejected same way.
Claim 19 is canceled.
Regarding claim 20 the limitations are similar to the limitations of claim 10 so rejected same way.

Claim(s) 2-5, 7-8, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20150121108) in view of Gillian (US 20170097413) Zhao (US 20180211024) and further in view of Fadell (US 20150193116).
Regarding claim 2 Agrawal does not expressly teach wherein the first visual element that indicates the first status of the electronic device in the aware mode is one or more of a displayed time, a displayed date, a connectivity status, or a battery-level indicator.
However, Fadell teach wherein the first visual element that indicates the first status of the electronic device in the aware mode is one or more of a displayed time, a displayed date, a connectivity status, or a battery-level indicator (fig. 4).
At the time of invention, it would have been obvious to one of the ordinary skilled in the art to combine Agrawal in light of Fadell teaching so that it may include wherein the first visual element that indicates the first status of the electronic device in the aware mode is one or more of a displayed time, a displayed date, a connectivity status, or a battery-level indicator.

The motivation is to provide electronic devices with embedded authentication systems.
Regarding claim 3 Agrawal in view of Gillian and Fadell teach wherein the radar-based awareness manager (Gillian: radar sensor 120) is further configured to, responsive to detection of the user action that is categorized as the indication of the user intent to interact with the electronic device (Agrawal: fig. 6), cause the electronic device to enter an engaged mode (Fadell: fig. 4 item 420) in which the display presents a second visual element that indicates a second status of the electronic device (Fadell: fig. 4, item 410).

Regarding claim 4 Agrawal in view of Gillian and Fadell teach wherein the second visual element that indicates the second status of the electronic device in the engaged mode is one or more of a background image or a visual element that indicates the electronic device is locked (Fadell: fig. 4, item 410).
Regarding claim 5 Agrawal in view of Gillian and Fadell teach wherein the radar-based awareness manager (Gillian: radar sensor 120) is further configured to, responsive to the user being authenticated (Fadell: fig. 4, item 410), cause the electronic device to exit the engaged mode before entering the active mode (Fadell: fig. 5, [0015] FIGS. 5A-C are schematic views of illustrative display screens associated with different users provided in response to authenticating the user). 

Regarding claim 7 Agrawal in view of Gillian and Fadell teach wherein causing the electronic device to enter the active mode further includes causing the display to present a third visual element that indicates a third status of the electronic device, the third visual element being at least one of: a background image, a wallpaper, a home screen, a screen with a visual element that indicates the electronic device is in an unlocked state (Fadell: fig. 4, a background image), or a screen of an application that was most recently open prior to the electronic device entering a locked state.

Regarding claim 8 Agrawal in view of Gillian and Fadell teach wherein the radar-based awareness manager (Gillian: fig. 1) is further configured to: determine, based on at least one of a first subset of the radar data or another subset of the radar data, whether another user (Gillian: fig.9, second user 906) is present within the recognition zone of the electronic device; and determine, based at least in part on the determination of whether the other user is present within the recognition zone, the third visual element that indicates the third status of the electronic device (Gillian: fig.9, [0100]- [0101]).

Regarding claim 13 the limitations are similar to the limitations of claim 3 so rejected same way.
Regarding claim 14 the limitations are similar to the limitations of claim 5 so rejected same way.
Regarding claim 15 the limitations are similar to the limitations of claim 2 and claim 4 so rejected same way.
Regarding claim 16 the limitations are similar to the limitations of claim 6 so rejected same way.
Regarding claim 17 the limitations are similar to the limitations of claim 7 so rejected same way.
Regarding claim 18 Agrawal in view of Gillian and Fadell teach the background image or the visual element is presented for a duration of time and then ceases to be presented (Fadell, fig. 4 shows background image, and fig. 5, no background image).
The other limitations are similar to the limitations of claim 7 so rejected same way.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20150121108) in view of Gillian (US 20170097413) Zhao (US 20180211024) and further in view of Calvin (US 20120226981).
Regarding claim 21 Agarwal in view of Zhao teach detecting the user action that is categorized as the indication of a user intent to interact with the electronic device (fig. 3, is the user’s face detected? YES).
But silent on library including actions that are categorized as indicators of the user's intent to interact or not interact with the device.
However, Calvin teach library including ([0101] the device controlling unit 540 reads a lookup table stored in the device data store 42 which indicates supporting devices for input and output of content for a device for a particular command.) actions that are categorized as indicators of the user's intent to interact ([0085] In step 404, a check is made to determine if the data relating to the user interaction is a physical action which corresponds to a user's intent to interact with the computing environment) or not interact with the device.

displayed date, a connectivity status, or a battery-level indicator (fig. 4).
At the time of invention, it would have been obvious to one of the ordinary skilled in the art to combine Agrawal in light of Calvin teaching so that it may include library including actions that are categorized as indicators of the user's intent to interact or not interact with the device.
The motivation is for provided for controlling one or more electronic devices networked in a multimedia system using a natural user interface.

Regarding claim 22 the limitations are similar to the limitations of claim 21 so rejected same way.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any of the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Latta et al, US 9146398.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625